     Chad Carlock, Cal. Bar # 186184
 1   LAW OFFICES OF CHAD CARLOCK
     260 Russell Boulevard, Suite D
 2   Davis, CA 95616
     Phone (530) 750-3000
 3   Fax (530) 750-3533
     Email chad@carlocklaw.com
 4
 5   Attorney for Plaintiffs The Arc of California;
     United Cerebral Palsy Association of San Diego
 6
 7
 8
 9                           IN THE UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA
                                       (SACRAMENTO DIVISION)
11
12   THE ARC OF CALIFORNIA; UNITED                                 2:11-CV-02545-MCE-CKD
     CEREBRAL PALSY ASSOCIATION OF SAN
13   DIEGO,
14                  Plaintiffs/Petitioners,                  STIPULATION AND ORDER FOR
15                                                          DISMISSAL WITHOUT PREJUDICE
            vs.
16   TOBY DOUGLAS, in his official capacity as
     Director of the California Department of Health
17   Care Services; CALIFORNIA DEPARTMENT
     OF HEALTH CARE SERVICES; TERRI
18   DELGADILLO, in her official capacity as
     Director of the California Department of             Action Filed:       September 28, 2011
19   Developmental Services; CALIFORNIA                   Trial Date:         September 30, 2019
     DEPARTMENT OF DEVELOPMENTAL
20   SERVICES; and DOES 1-100, inclusive,

21                  Defendants/Respondents.

22
23
            Pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(ii), the parties to this
24
     action, through their respective attorneys of record, hereby stipulate to the dismissal without
25
26   prejudice of all remaining claims in the above-entitled action.

27
28                                             -1-
                       STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE
             IT IS SO STIPULATED.
 1
 2    Dated: 6/26/2019
                                                          Respectfully submitted,
 3
                                                          LAW OFFICES OF CHAD CARLOCK
 4
                                                          ___/s/ Chad Carlock__________
 5
                                                          CHAD CARLOCK
 6                                                        Attorneys for Plaintiffs The Arc of
                                                          California; United Cerebral Palsy
 7                                                        Association of San Diego

 8
      Dated: 6/26/2019                                    Respectfully submitted,
 9
                                                          XAVIER BECERRA
10                                                        Attorney General of California
                                                          NIROMI W. PFEIFFER
11                                                        Supervising Deputy Attorney General
12
                                                          ___/s/ Grant Lien__________
13                                                        GRANT LIEN
                                                          Deputy Attorney General
14                                                        Attorneys for Defendants Department of
                                                          Developmental Services and Department of
15                                                        Health Care Services
16
                                               ORDER
17
            This matter came before the Court on a Stipulation for Dismissal Without Prejudice
18
     filed by Plaintiffs The Arc of California and United Cerebral Palsy Association of San Diego.
19
     ECF No. 245. That request is hereby GRANTED AS REQUESTED, and this matter is hereby
20
     DISMISSED without prejudice. The Clerk of the Court is directed to close this case.
21
            IT IS SO ORDERED.
22
     Dated: July 3, 2019
23
24
25
26
27
28                                            -2-
                      STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE
